PER CURIAM.
Defendants Tyronne Parker and Leonard Foster were charged by bill of information with armed robbery of Paulette and Frank Stewart. Parker and Foster were tried jointly before a jury, found guilty, and each was sentenced to 50 years at hard labor on each count, the sentences to run concurrently. Defendant Parker relies on twelve assignments of error for reversal of his conviction; Foster relies on one assignment.
All of the assignments are without merit.

Decree

Accordingly we affirm defendant’s convictions and sentences.
AFFIRMED.
SUMMERS, J., concurs.